Name: Commission Regulation (EC) NoÃ 991/2006 of 30 June 2006 amending Regulation (EC) NoÃ 1870/2005 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic imported from third countries
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  tariff policy;  plant product
 Date Published: nan

 1.7.2006 EN Official Journal of the European Union L 179/15 COMMISSION REGULATION (EC) No 991/2006 of 30 June 2006 amending Regulation (EC) No 1870/2005 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Articles 31(2) and 34(1) thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community and the Peoples Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (2), approved by Council Decision 2006/398/EC (3), provides, for China, for an increasing by 20 500 tons of the tariff quota of garlic falling within CN code 0703 20 00. (2) That increase should be reflected in Annex I to Commission Regulation (EC) No 1870/2005 (4). (3) Experience has shown that certain provisions of Regulation (EC) No 1870/2005 concerning the reference quantity, definitions of importers, import licence applications and information supplied by the Commission should be improved for the sake of clarity. (4) Regulation (EC) No 1870/2005 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1870/2005 is amended as follows: 1. in Article 2(5), point (c) is replaced by the following: (c) for traditional importers who do not fall within (a) or (b), the maximum quantity of garlic imported during one of the first three completed import periods during which they have obtained import licences pursuant to Regulation (EC) No 565/2002 or this Regulation.; 2. Article 3 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Traditional importers  means importers, whether natural or legal persons, individuals or groups of operators set up in accordance with national law, who a Member State considers to have: (a) obtained import licences pursuant to Regulation (EC) No 565/2002 or this Regulation in each of the previous three completed import periods; (b) imported garlic into the Community in at least two of the previous three completed import periods; (c) imported into the Community at least 50 tonnes of fruit and vegetables as referred to in Article 1(2) of Regulation (EC) No 2200/96 during the last completed import period preceding their application.; (b) in paragraph 3(a), point (i) is replaced by the following: (i) they have imported garlic from countries of origin other than the new Member States or the Community as constituted at 30 April 2004 in at least two of the previous three completed import periods; 3. in Article 7, paragraph 2 is replaced by the following: 2. The total quantity covered by A  licence applications submitted by a new importer in any quarter may not exceed 10 % of the total quantity referred to in Annex I for that quarter and that origin. Applications not complying with this rule shall be rejected by the competent authorities.; 4. in Article 8(2), the third subparagraph is replaced by the following: Where, during the previous completed import period, new importers have obtained import licences pursuant to this Regulation or Regulation (EC) No 565/2002, they shall produce proof that at least 90 % of the quantity allocated to them has actually been released for free circulation.; 5. Article 17 is amended as follows: (a) the second subparagraph is deleted; (b) the third subparagraph is replaced by the following: The Commission shall keep the Member States regularly informed, in due time and in an appropriate manner, of the amounts of quotas used and of information received under Articles 12 and 16(2).; 6. Annex I is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 154, 8.6.2006, p. 24. (3) OJ L 154, 8.6.2006, p. 22. (4) OJ L 300, 17.11.2005, p. 19. ANNEX ANNEX I For the 2006/2007 import period Origin Order number Quota (tonnes) First Quarter (June-August) Second Quarter (September-November) Third Quarter (December-February) Fourth Quarter (March-May) Total Argentina 19 147 Traditional importers 09.4104   9 590 3 813 New importers 09.4099   4 110 1 634 Total 13 700 5 447 China 33 700 Traditional importers 09.4105 2 520 2 520 9 275 9 275 New importers 09.4100 1 080 1 080 3 975 3 975 Total 3 600 3 600 13 250 13 250 Other countries 6 023 Traditional importers 09.4106 941 1 960 929 386 New importers 09.4102 403 840 398 166 Total 1 344 2 800 1 327 552 Total  4 944 6 400 28 277 19 249 58 870 For the subsequent import periods Origin Order number Quota (tonnes) First Quarter (June-August) Second Quarter (September-November) Third Quarter (December-February) Fourth Quarter (March-May) Total Argentina 19 147 Traditional importers 09.4104   9 590 3 813 New importers 09.4099   4 110 1 634 Total 13 700 5 447 China 33 700 Traditional importers 09.4105 6 108 6 108 5 688 5 688 New importers 09.4100 2 617 2 617 2 437 2 437 Total 8 725 8 725 8 125 8 125 Other countries 6 023 Traditional importers 09.4106 941 1 960 929 386 New importers 09.4102 403 840 398 166 Total 1 344 2 800 1 327 552 Total  10 069 11 525 23 152 14 124 58 870